“init: BRO- FILED
TRULINCS 99741038 - MILLER, SHAUN - Unit: BRO Dif CLERKS OFFICE

FROM: 99741038 292) SUN P4 PH 2: 54

TO:

SUBJECT: Page 1 of 2

DATE: 06/09/2021 10:21:56 PM 13. DISTRICT COURT
'OTRICT OF MASS.

TO: The Honorable Patti B. Saris
John Joseph Moakley U.S. Courthouse
1 Courthouse Way, Suite 2300
Boston, MA 02210

FROM: Shaun Miller
Reg. No. 99741-038
Metropolitan Detention Center-Brooklyn
P.O.BOX 329002
Brooklyn, NY 11232

RE: Pending Motion for Compassionate Release filed 1/25/21
Dear Your Honor:

| am writing in regards to some issues | am currently having surrounding my Motion for Compassionate Release that was
filed Pro Se on January 25, 2021 and is currently pending before this Court. | would like to state for the record that this is now
my fourth attempt at writing you about this matter. In February of 2021 | attempted to write this Court and tell of a huge
coronavirus outbreak throughout this prison (MDC BROOKLYN) and the inhumane conditions that the inmates here were being
forced to live under. However, that letter was intercepted and it never made it to the Court. Since then, it appears that the prison
is not allowing any of my outgoing legal mail to leave this building. Sadly, | am now forced to send this letter to you third party
through another inmate. My current reason for writing you is because | am having some conflicting issues with the attorney (Mr.
James Cipoletta) that this Court has since graciously appointed to help me in this matter. For four months now Mr. Cipoletta has
been leading me on to believe that he was going to supplement my pending Motion for Release. In the process, Mr. Cipoletta
has stalled the goverment's response and the going forward of this Motion before the Court. | have explained to Mr. Cipoletta
that time is of the essence in this matter, as the Motion is based on my health and current high risk of infection for COVID-19.
Mr. Cipoletta has shown no concern for my safety in this matter and has in fact made statements to me over recorded phone
conversations that have left me wondering just how seriously he takes my situation and compassionate release motions
altogether. On or about March 22, 2021, during a recorded telephone call between Mr. Cipoletta and myself, | asked Mr.
Cipoletta what case-laws he intended on adding to my pending motion. Mr. Cipoletta's response was quite frightening. Mr.
Cipoletta responded by saying, “Oh, just some cases where a few inmates basically tried to seam their way out of prison
because of COVID-19." Mr. Cipoletta's comment has left me to believe that he thinks any inmate who has been released on a
Compassionate Release case because of COVID-19 has somehow scammed the United States Judicial system. It is my strong
belief that such opinions should respectfully be left in the hands of the Most Honorable, and not in the hands of a mere defense
attorney appointed to seek my best interests as a client. Since Mr. Cipoletta has made said comment, he has done absolutely
nothing to move this matter along in a timely manner. In fact, Mr. Cipoletta has been attempting to persuade me to drop my
health and COVID-19-related arguments altogether. | am greatly appreciative of the fact that you would appoint me counsel in
this matter, Your Honor, as | did not seek legal representation when filing my Motion Pro Se. | honestly looked forward to Mr.
Cipoletta's help in this matter. However, whereas Mr. Cipoletta has done absolutely nothing to help me in this case | am now left
with no other option but to respectfully ask this Court to please take my pending Pro Se motion into consideration prima facia
and to order the government to respond to the motion as is.

In addition, | am happy to announce to the Court that the release address | provided in my motion has changed for the
better. As of May 1, 2021, my sister has relocated to an entirely new town, far away from Cape Cod. With me living far away
from the place | grew up and committed all of my crimes, | now have endless opportunities to prosper and be the productive
member of society that | know | can be. My sister's information and my new release address is as follows:

Brianna Miller

Phone Number 508-360-6560
302 Hope Street, Unit 2

Fall River, MA 02721

Your Honor, | am desperately seeking your help in this matter and | thank you in advance for your efforts.
TRULINCS 99741038 - MILLER, SHAUN - Unit: BRO-D-A

Very Truly, =a

Shaun Miler

Reg. No. 99741-038
MDC Brooklyn
P.O.BOX 329002
Brooklyn, NY 11232
